                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                SOUTHERN DIVISION

PAMELA NEESSEN and PAUL NEESSEN                                                    PLAINTIFFS

VERSUS                                              CIVIL ACTION NO. 1:18-cv-00134-LG-RHW

BEAU RIVAGE RESORTS, LLC d/b/a
BEAU RIVAGE RESORT & CASINO;
BEAU RIVAGE RESORTS, LLC;
MGM RESORTS INTERNATIONAL d/b/a
MGM RESORTS INTERNATIONAL, INC.;
MGM RESORTS INTERNATIONAL;
MGM RESORTS MISSISSIPPI, LLC (f/k/a
MGM RESORTS MISSISSIPPI, INC.);
MGM RESORTS REGIONAL OPERATIONS, LLC;
and JOHN AND JANE DOES 1-10                                                     DEFENDANTS

           DEFENDANTS BEAU RIVAGE RESORTS, LLC d/b/a
    BEAU RIVAGE RESORT & CASINO, BEAU RIVAGE RESORTS, LLC;
MGM RESORTS INTERNATIONAL d/b/a MGM RESORTS INTERNATIONAL, INC.;
 MGM RESORTS INTERNATIONAL; MGM RESORTS MISSISSIPPI, LLC (f/k/a
               MGM RESORTS MISSISSIPPI, INC.); AND
           MGM RESORTS REGIONAL OPERATIONS, LLC’S
       OBJECTION TO DEPOSITION EXCERPTS OF TINA O’KEEFE

       COME NOW, Defendants, Beau Rivage Resorts, LLC d/b/a Beau Rivage Resort & Casino,

Beau Rivage Resorts, LLC, MGM Resorts International d/b/a MGM Resorts International, Inc.,

MGM Resorts International, MGM Resorts Mississippi, LLC (f/k/a MGM Resorts Mississippi,

Inc.), and MGM Resorts Regional Operations, LLC (hereinafter, “Beau Rivage”), by and through

counsel, and file this, their Objection to Deposition Excerpts of Tina O’Keefe, and would show

unto the Court the following, to-wit:

                                               I.

       On or about October 17, 2019, a Pretrial Conference was held before the Honorable Louis

Guirola, U.S. District Judge, regarding trial in this matter set to begin on October 28th. In the

proposed Pretrial Order submitted at the conference, Plaintiffs designate portions of Tina


{D1288098.1}
O’Keefe’s deposition transcript given as the corporate representative of the Beau Rivage pursuant

to Rule 30(b)(6) of the Federal Rules of Civil Procedure. The deposition testimony is being offered

to support Plaintiff Pamela Neessen’s claim for medical expenses, a portion of which Plaintiffs

claim are undisputed. Such testimony was objected to in the Pretrial Order by the Beau Rivage.

See proposed testimony attached hereto as Exhibit “A,” pgs. 83, 86-88, lns. 11-17, 20-24; 3-12;

24-25; 1-3.

                                                II.

       At the direction of this Court, the Beau Rivage submits this formal Objection to the

testimony, as referenced in the proposed pretrial order. For starters, counsel for the Plaintiff was

attempting to have Ms. O’Keefe give medical causation opinions – opinions she is not qualified

as a layperson to give. She is not a medical doctor. The questions were objected to at Ms.

O’Keefe’s deposition. Furthermore, Beau Rivage submits that any such testimony references

claims handling that was done in-house to evaluate the claim for any settlement potential.

                                                III.

       The factual situation that exists here is similar to that of Applebaum v. Target Corporation,

a U.S. District Court case from Michigan. Case No. 11-cv-15035, 2015 WL 13036873 (E.D. Mich.

Feb. 11, 2015). Although not binding on this Court, it is instructive with regard to the question

presented in this objection regarding the Plaintiffs’ designation in the proposed pretrial order

pending before this Court. The opinion involves a motion in limine seeking to exclude an internal

roundtable report of Target Corporation under Federal Rule of Evidence 408. Id. at *1. Target’s

claims examiner had prepared a report examining the plaintiff’s personal injury claim with regard

to a mountain bike that the plaintiff claimed malfunctioned, and as a result thereof, caused her to

suffer personal injuries. Id. “When the applicability of Rule 408 is a close call, the court should


                                         {D1288098.1}2
lean toward exclusion.” Id. (citations omitted). The court, relying on Fifth Circuit precedent,

granted the motion in limine and precluded admission into evidence the internal report. Id. at *2-

3 (“Rule 408 extends to internal memoranda or reports, even if those are not communicated to the

other side.”).

                                               IV.

        The testimony of Ms. O’Keefe at issue centers around internal reports prepared by the Beau

Rivage regarding investigation into the subject incident. She was also asked about documents

considered in the Beau Rivage’s investigation into the incident, including a summary of paid

claims from Medicare presented to her in a printout at her deposition. Ms. O’Keefe confirmed the

amount on the print out, as being related to the incident. Plaintiffs are intending to offer her

testimony as evidence and/or an admission that Plaintiff Pamela Neessen has established

undisputed medical expenses in the amount listed on the Medicare summary form. Pursuant to the

case law cited above, the internal memorandum and the facts relied on regarding the same, and

therein Ms. O’Keefe’s testimony, is not admissible and should be excluded under Rule 408.

                                                V.

        “Rule 408 applies to statements made before actual compromise negotiations, so long as

the person making the statement reasonably believed the statement was related to such

negotiations.” 2015 WL 13036873, at *2. Clearly, anything considered by the Beau Rivage

internally, including the Medicare payments, was part of the claims process and determining if

settlement was appropriate under the circumstances. See also Ramada Development Co. v. Rauch,

644 F.2d 1097 (5th Cir. 1981) (excluding internal report on property defects because the basis of

settlement negotiations) (“The present rule [408] fosters free discussion in connection with such

negotiations and eliminates the need to determine whether the statement if not expressly qualified


                                         {D1288098.1}3
falls within or without the protected area of compromise; the question under the rule is whether

the statements or conduct were intended to be part of the negotiations toward compromise.”)

(internal quotation marks and citation omitted) and Lyondell Chemical Co. v. Occidental Chemical

Corp., 608 F. 3d 284 (5th Cir. 2010). Allowing Ms. O’Keefe’s testimony to come into evidence,

and essentially the internal communications and facts relied upon for internal evaluations, goes

against the purpose of Rule 408 to encourage parties to have those discussions in order to

reasonably evaluate a claim and consider settlement.

                                                VI.

       For those reasons, the Beau Rivage respectfully requests that this Court sustain its objection

to the 30(b)(6) deposition testimony of Ms. O’Keefe because it is inadmissible pursuant to Rule

408.

                                               VII.

       In further support of this objection, the Beau Rivage attaches as Exhibit “B,” the affidavit

of Tina O’Keefe.

       RESPECTFULLY SUBMITTED, this the 22nd day of October, 2019.

                                      BEAU RIVAGE RESORTS, LLC d/b/a BEAU RIVAGE
                                      RESORT & CASINO, BEAU RIVAGE RESORTS,
                                      LLC, MGM RESORTS INTERNATIONAL d/b/a MGM
                                      RESORTS INTERNATIONAL, INC., MGM RESORTS
                                      INTERNATIONAL, MGM RESORTS MISSISSIPPI,
                                      LLC (f/k/a MGM RESORTS MISSISSIPPI INC.) AND
                                      MGM RESORTS REGIONAL OPERATIONS, LLC,
                                      DEFENDANTS

                              BY:     S/Edward C. Taylor
                                      OF COUNSEL




                                         {D1288098.1}4
                                     CERTIFICATE OF SERVICE

              I, the undersigned, of counsel for Defendants, Beau Rivage Resorts, LLC d/b/a Beau
Rivage Resort & Casino, Beau Rivage Resorts, LLC, MGM Resorts International d/b/a MGM
Resorts International, Inc., MGM Resorts International, MGM Resorts Mississippi, LLC (f/k/a
MGM Resorts Mississippi, Inc.), and MGM Resorts Regional Operations, LLC, do hereby certify
that on this date, I electronically filed the above and foregoing Defendants, Beau Rivage Resorts,
LLC d/b/a Beau Rivage Resort & Casino, Beau Rivage Resorts, LLC, MGM Resorts International
d/b/a MGM Resorts International, Inc., MGM Resorts International, MGM Resorts Mississippi,
LLC (f/k/a MGM Resorts Mississippi, Inc.), and MGM Resorts Regional Operations, LLC’s
Objection to Deposition Excerpts of Tina O’Keefe with the Clerk of the Court using the CM/ECF
system, which sent notification of such filing to all counsel of record.
              THIS, the 22nd day of October, 2019.

                                                      S/Edward C. Taylor
                                                      OF COUNSEL




ROBERT S. ADDISON – BAR #1152
raddison@danielcoker.com
DANIEL COKER HORTON AND BELL, P.A.
4400 OLD CANTON ROAD, SUITE 400
POST OFFICE BOX 1084
JACKSON, MS 39215-1084
TELEPHONE: (601) 969-7607
FACSIMILE: (601) 969-1116

EDWARD C. TAYLOR - BAR #9043
etaylor@danielcoker.com
KATIE R. VAN CAMP - BAR #104834
kvancamp@danielcoker.com
DANIEL COKER HORTON AND BELL, P.A.
        TH
1712 15 STREET, SUITE 400
POST OFFICE BOX 416
GULFPORT, MS 39502-0416
TELEPHONE: (228) 864-8117
FACSIMILE: (228) 864-6331
6325-134772




                                             {D1288098.1}5
{D1288098.1}6
